Citation Nr: 1740294	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty for training from June 1975 to November 1975, and on active duty from February 1977 to February 1981.  In addition, he had service in the National Guard from October 1974 to December 1976, and in the Air Force Reserves from 1982 to 1999.  During his National Guard and Air Force Reserves service, he had various periods of inactive duty for training and active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 ration decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing at the RO before the undersigned in May 2017.  A transcript of that hearing is of record.  

FINDING OF FACT

The evidence does not show that the Veteran engaged in combat against enemy forces and his alleged in-service stressors have not been independently verified. 

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2016).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the duty to notify was satisfied by a letter sent to the Veteran in April 2008.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA treatment records, service treatment records, and service personnel records. The RO attempted to verify the Veteran's alleged stressors: 1) being hit in the head with a wooden block by another service member and 2) combat service in Grenada.  The RO requested specific information concerning the Veteran's reported stressful event on April 2, 2008 and again on November 17, 2008.  In December 2008, a Formal Finding of a Lack of Information Required to Corroborate Stressors Associated with a Claim for Service Connection for PTSD was issued, indicating that there were insufficient details of the incidents to allow further research towards verification.  Additionally, during the Veteran's May 2017 hearing, the undersigned provided the Veteran and his representative additional time to obtain corroborative information to support his claim.  That time elapsed and no additional information was provided.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2016).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board notes that no examination was afforded the Veteran for his PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d) (West 2014) and 38 C.F.R. § 3.159 (c)(4) (2016).  As indicated above, given the Board's findings that the Veteran did not engage in combat with the enemy and none of his stressors have been verified, any examination as to whether his PTSD is related to a claimed in-service stressor would be superfluous because even a finding of nexus would not warrant a grant of service connection.  See Arzio v. Shinseki, 602 F.3d 1343, 1347   (Fed. Cir. 2010) (specific requirements for establishing PTSD include corroboration of claimed non-combat stressor); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (to warrant an examination, the evidence must establish that there was a disease, injury, or event in service, and the Board is entitled to make a factual finding in this regard).  A VA examination in this case was therefore not warranted.

For the reasons set forth above, the Board finds that VA complied with the VCAA's notification and assistance requirements, and the claim of entitlement to service connection for PTSD may be properly considered on the merits.

Service Connection for PTSD

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a), (d) (2016). The definitional statute, 38 U.S.C.A. § 101 (24) (West 2014), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim. Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304 (f) and 4.125 (2016).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2) (2016).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396   (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

As an initial matter, the Board finds that the Veteran has a current diagnosis of PTSD established in accordance with 38 C.F.R. § 4.125 (a) (2016).  See December 2008 Private Treatment Record.  

The Veteran avers that his PTSD is a result of two specific in-service stressors: 1) a personal assault where another soldier hit him in the head with a wooden block and 2) providing combat support service in Grenada where he received incoming fire from opposing forces.  See Veteran's Statements.  

With regard to the first claimed stressor, there is no independent, corroborative evidence of this incident.  The Veteran's service treatment records for his active duty, ACDUTRA and INADUCTRA service and post service medical records do not reflect treatment for or a diagnosis of a head injury.  See STRs and Post-Service Treatment records. 

Concerning the second claimed stressor, there is no independent, corroborative evidence that the Veteran served in combat.  Military records show no report of combat citations or medals and note no indication that the Veteran engaged in combat.  Specific information was requested in April 2008 and again in November 2008 with no response; therefore, a detailed inquiry could not be undertaken with the Joint Service Records Research Center (JSRRC).  As previously mentioned, the Board afforded the Veteran additional time to provide buddy statements and a more detailed description of events to submit to the JSRRC. That time elapsed without the submission of the supplemental evidence.  As combat service in Grenada cannot be verified, it cannot be considered an in-service stressor for the purposes of service-connecting the Veteran's PTSD. 

The Board notes that even if it were to expand the characterization of the current claim to include service connection for a psychiatric disorder other than PTSD, the evidence of record clearly weighs against the claim.  The Veteran's lay statements regarding his experiences have not been established by credible supporting evidence; therefore there is no credible evidence of any in-service disease or injury, nor is there any medical opinion of record which provides a current diagnosis of a disease other than PTSD and finds that it was incurred or aggravated during service.  See Holton, 557 F.3d at 1366.  Furthermore, to the extent that the Veteran's VA treatment records do discuss the impact the Veteran's service experiences had on his current psychiatric treatments, as the Veteran's reports of in-service stressful experiences have not been corroborated with independent evidence, these medical opinions are not probative and cannot provide competent medical evidence of a nexus for establishing the claim.  See Swann, 5 Vet. App. at 233.  This evidentiary deficiency concerning both the in-service injury and the nexus elements are fatal to such a claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In sum, the Veteran's claimed stressors have not been verified or are too lacking in detail as to be capable of verification.  Hence, the appeal for service connection for PTSD must be denied.

ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


